Citation Nr: 0204882	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-13 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable initial rating for a left 
thigh injury with retained foreign body.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for ear trouble with 
earaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1969 to April 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1995 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The Board remanded the case in August 
2000 for the purpose of affording the veteran a hearing; 
however, he subsequently withdrew that request.  Accordingly, 
the case is now ready for appellate review.  

Because the appeal for a higher evaluation for a left thigh 
injury arises from the rating decision which established 
service connection for the disability and assigned the 
initial disability evaluation, the entire rating period is to 
be considered including the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The issue has been characterized accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  The left thigh injury with retained foreign body is not 
painful and tender on objective examination, is not poorly 
nourished with repeated ulceration, and does not interfere 
with the functions of the affected areas.

3.  The veteran has bilateral hearing loss which was caused 
by exposure to acoustic trauma during service.

4.  The veteran does not currently have an ear disorder other 
than the bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for a left 
thigh injury with retained foreign body are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001).

2.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.385 (2001).

3.  A disability described as ear trouble with earaches was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
4.88a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC.  The basic elements for establishing 
service connection or an increased rating have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature of his 
disabilities and severity of his disabilities.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To A Compensable Initial Rating For A Left 
Thigh Injury
With Retained Foreign Body.

The veteran's left thigh injury may be rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, which provides that a 10 
percent rating may be assigned if a scar is painful and 
tender on objective examination.  In addition, under 
Diagnostic Code 7803, a 10 percent rating may be granted for 
a superficial scar that is poorly nourished with repeated 
ulceration.  A rating may be assigned under Diagnostic Code 
7805 if there is limitation of function of the affected part.  
Under 38 C.F.R. § 4.31, however, a zero percent rating shall 
be assigned when the requirements for a compensable 
evaluation are not met.  

Under certain circumstances, assigning two separate ratings 
for a scar would not result in pyramiding.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that a veteran was 
entitled to combine his 10 percent disability rating for 
disfigurement with an additional 10 percent rating for tender 
and painful scars and a third 10 percent for facial muscle 
injury interfering with mastication where the symptomatology 
of the three problems were distinct and separate.  As applied 
to the present case, the Board must determine whether the 
veteran qualifies for one rating based on limitation of 
function, and another separate rating based on the scar 
having pain and tenderness, or being poorly nourished with 
repeated ulceration.

The veteran's service medical records show that in May 1971 
the veteran was treated after being struck by a piece of 
metal.  It was noted that his tetanus was up to date.  A 
surgical clinic consultation sheet dated in May 1971 shows 
that the veteran was injured in the left thigh five days 
earlier by chipped metal while using a chisel.  He now had 
mild pain in the area.  On examination, there was ecchymosis 
of the left medial thigh skin around skin defect which 
measured one centimeter.  There was slight tenderness and a 
slight indentation.  The impression was foreign body retained 
in left thigh.  It was noted that the wound was healing now 
and no surgical treatment was presently indicated.  A record 
dated later in May 1971 shows that he was seen for a follow 
up of a left thigh injury.  It reportedly was healing without 
infection.  

The veteran's service treatment records do not contain any 
subsequent references to the injury.  The report of a medical 
examination conducted in April 1972 for the purpose of the 
veteran's separation from service shows that clinical 
evaluation of the skin and lower extremities was normal.  The 
veteran reported that his condition was excellent.  

The veteran filed a claim for disability compensation for a 
left leg injury in April 1995.  In a decision of August 1995, 
the RO granted service connection for a left thigh injury 
with retained foreign body, and assigned a noncompensable 
initial rating.  The veteran appeals that rating.

The report of a muscles examination conducted by the VA in 
October 1996 shows that the veteran reported that in 1970 
while working with a hammer and chisel the point broke off 
the chisel and penetrated his left thigh.  The foreign body 
was not removed and he was told that trying to remove it 
would do more damage than leaving it.  The wound was bandaged 
and eventually healed.  The report further states that the 
veteran said that the old wound to the left thigh did not 
really bother him much.  He said that he occasionally noticed 
a throbbing toothache in the area in cold weather.  He said 
that he  had actually forgotten about the old wound, but that 
his wife wanted him to file a claim for it.  He said that it 
never interfered with his activity.  He used to go deer 
hunting in the mountains and would notice an aching in the 
area when he climbed the mountains, however he had not done 
much of that since having a stroke.  At normal levels of 
activity, it did not bother him.  

On objective examination, there was a faint, .5 centimeter 
scar on the medial surface of the left thigh, about 10 
centimeters above the knee joint.  The scar was slightly 
lighter than the surrounding skin.  The area was non-tender 
to palpation, and the examiner could not palpate a foreign 
body.  There was no evidence of any loss of the underlying 
muscle tissue, and no evidence of adhesions, muscle hernia or 
damage to tendons, bones, joints or nerves.  The 
circumference was equal on the left and right.  The wound 
produced no interference with either the left hip or the left 
knee.  Muscle strength in the left thigh was normal.  Gait 
was normal.  The diagnosis was puncture wound left medial 
thigh in 1970, with retained foreign body.

A VA radiology report dated in October 1996 shows that an X-
ray of the veteran's left thigh was interpreted as showing a 
1 centimeter metallic foreign body in the medial aspect of 
the soft tissue of the left side.  No bony abnormalities were 
seen.  

A letter dated in February 1997 from R. M. McMillin, M.D., 
shows that twenty five years ago while in service the veteran 
acquired a foreign body in his left medial thigh while using 
a chisel.  The veteran stated that this caused burning and 
throbbing that occurred sporadically.  At times it hindered 
his physical activities.  Examination showed an entrance 
wound on the medial aspect of the left thigh approximately 
one centimeter in diameter which was well healed.  The muscle 
function was fine.  A X-ray showed a metallic structure that 
was approximately one by two centimeters.  

A letter dated in June 1997 from Herbert S. Dodge, M.D., 
shows that the veteran was seen in May 1997.  It was noted 
that he had a retained foreign body in his left thigh that 
measured approximately 4 by 10 millimeters.

Based on the foregoing evidence, the Board finds that the 
left thigh injury with retained foreign body is not painful 
and tender on objective examination, is not poorly nourished 
with repeated ulceration, and does not interfere with 
functions of the affected area.  The veteran has reported 
complaints of such manifestations, but such findings are not 
supported by any objective findings.  Accordingly, the Board 
concludes that the criteria for a compensable initial rating 
for a left thigh injury with retained foreign body are not 
met.

II.  Entitlement To Service Connection For Bilateral Hearing 
Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  The 
veteran's service medical records show that he was seen in 
November 1969 for flu symptoms and reported a complaint of 
right ear pain.  On examination, his ear drums were okay.  A 
record dated later in November 1969 shows that the veteran 
reported having earaches for four days after going to the 
rifle range.  Examination was negative and the ear drum was 
intact.  Medication was prescribed.  He was seen in February 
1970 for a plugged right ear.  The left ear drum was dull and 
thickened.  Actifed and a nasal spray were prescribed.  

The report of a medical examination conducted in April 1972 
for the purpose of the veteran's separation from service 
shows that his ears and drums were normal.  His hearing, as 
tested by the whispered voice, was 15/15 in both ears.  

The veteran's DD 214 shows that his military occupational 
specialty was general construction engineer.  

The report of an ear disease examination conducted by the VA 
in November 1996 shows that the veteran reported that he had 
hearing loss for a long time.  He felt that some of it may 
have been present since childhood, but he had not had any 
family history of hearing problems.  He also reported that he 
was exposed to loud noise in service in combat in Vietnam and 
also in work with heavy equipment.  He said that he did not 
use hearing protection while around the loud noises while on 
active duty.  Since that time, for the past twenty years of 
so, he had not had exposure to loud noises. He had a history 
of aneurysms and strokes in 1992 and 1995, but his wife did 
not think that his hearing had decreased with those 
cerebrovascular problems.  

On physical examination, the ears were normal with the ear 
canals being clear, tympanic membranes were normal, and there 
was no sign of middle ear inflammation or blockage.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
80
80
LEFT
30
35
40
95
110

The average on the right was 25 decibels, and the average on 
the left was 25.  Speech audiometry revealed speech 
recognition ability of 56 percent in the right ear and of 80 
percent in the left ear.

The impression was bilateral sensorineural hearing loss, 
worse in high frequencies with pattern compatible with  noise 
exposure hearing loss.  The examiner commented that the 
hearing loss may be hereditary, in that the veteran feels 
that he has always had some hearing loss, but this was 
probably significantly aggravated by loud noise exposure 
while on active military duty.  

The Board notes that the findings on the examination were of 
sufficient severity to meet the requirements of 38 C.F.R. 
§ 3.385.  The VA opinion that the veteran's hearing loss is 
due to noise exposure is not contradicted by any other 
medical evidence.  The Board also notes that the evidence 
which is of record does not include any indication that the 
veteran had exposure to loud noises other than during active 
duty.  In summary, the evidence reasonably shows that the 
veteran has hearing loss which was caused by exposure to 
noise during service.  Accordingly, the Board concludes that 
the hearing loss was incurred in service.

III.  Entitlement To Service Connection For Ear Trouble With 
Earaches.

In reviewing the service medical records, the Board notes 
that there is no competent diagnosis of ear disorder other 
than bilateral hearing loss.  The VA examination reflected 
that the ears were normal with the ear canals being clear, 
tympanic membranes normal, and no sign of middle ear 
inflammation or blockage.  Thus, such a disorder is not 
currently shown.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although the veteran 
has given his own opinion that he has earaches which began 
during service, Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board concludes 
that ear trouble with earaches was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.


ORDER

1.  A compensable initial rating for a left thigh injury with 
retained foreign body is denied.

2.  Service connection for bilateral hearing loss is granted.

3.  Service connection for ear trouble with earaches is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

